Name: Commission Regulation (EEC) No 386/88 of 10 February 1988 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 ( «) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 33, 5. 2. 1988, p. 30 . No L 38/30 Official Journal of the European Communities 11 . 2. 88 COMMISSION REGULATION (EEC) No 386/88 of 10 February 1988 altering die corrective amount applicable to the refund on cereals market into account, the corrective amount at present applicable to the refund on cereals should be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the fourth sentence of the second subparagraph of Article 16(4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EEC) No 339/88 (4); Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the Article 1 The corrective amount referred to in Article 1 6 (4) of Regulation (EEC) No 2727/75, fixed in the Annex to Regulation (EEC) No 339/88 , which is applicable to the export refunds fixed in advance in respect of cereals, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 11 February 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1988 . For the Commission Frans ANDRIESSEN Vice-President 11 . 2. 88 Official Journal of the European Communities No L 38/31 ANNEX to the Commission Regulation of 10 February 1988 altering the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 6th period 8 0709 90 60 000 0712 90 19000 1001 10 10 000 1001 10 90 000 1001 90 91 000 1001 90 99 000 1002 00 00 000 N 1003 00 10 000 1003 00 90 000 1004 00 10 000 1004 00 90 000 1005 10 90 000 1005 90 00 000 1007 00 90 000 1008 20 00 000 1101 00 00 110 1101 00 00 120 1101 00 00 130 . 1101 00 00 150 1101 00 00 170 1101 00 00 180 1101 00 00 190 1101 00 00 900 110210 00 100 1102 10 00 200 1102 10 00 300 110210 00 500 110210 00 900 1103 11 10 100 1103 11 10 200 1103 11 10 500 1103 11 10 900 1103 11 90 100 1103 11 90 900 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 - 1,00 0 0 0 0 0 0 0 ¢ 0 0 0 0 0 0 0 0 0 0 0 0 - 3,00 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 - 5,00 0 - 5,00 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 - 20,00 - 10,00 0 - 10,00 - 20,00 0 0 0 0 0 0 0 0 0 0 - 50,00 - 50,00 - 50,00 - 50,00 0 - 20,00 - 10,00 - 10,00 20,00 - 20,00 - 20,00 - 20,00 - 20,00 - 20,00 - 20,00 . - 50,00 - 50,00 - 50,00 - 50,00 - 20,00 - 20,00 - 10,00 - 10,00 - 20,00 - 20,00 - 20,00 - 20,00 - 20,00 - 20,00 - 20,00 - 50,00 - 50,00 - 50,00 - 50,00 - 20,00 N. B. The zones are those defined in Regulation (EEC) No 1 124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 296/88 (OJ No L 30, 2. 2. 1988). (') For the following destinations : 01 All third countries,